Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                    CASE:

     ACCESS 4 ALL INCORPORATED, a
     Florida Not for Profit Corporation; FABIOLA
     MUNOZ, and CARLOS CUESTA

                 Plaintiffs,
     v.

     GULFSTREAM PARK RACING
     ASSOCIATION, INC., THE VILLAGE AT
     GULFSTREAM PARK, LLC; and
     GULFSTREAM PARK TOWER LLC,

             Defendants.
     ______________________________________/

                                                COMPLAINT

            Plaintiffs, ACCESS 4 ALL INCORPORATED, a Florida Not for Profit Corporation

     (sometimes referred to as “Access”), FABIOLA MUNOZ, AND CARLOS CUESTA

     individually and on behalf of all other similarly situated mobility-impaired individuals

     (hereinafter “Plaintiffs”), sues GULFSTREAM PARK RACING ASSOCIATION, INC.;

     THE VILLAGE AT GULFSTREAM PARK, LLC; and GULFSTREAM PARK TOWER

     LLC (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES, AND VENUE

            1.         This is an action for declaratory and injunctive relief, attorneys' fees, litigation

     expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with Disabilities

     Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

            2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42

     U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 21




            3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

     2202, and may render declaratory judgment on the existence or nonexistence of any right

     under 42 U.S.C. § 12181, et seq.

            4.      Plaintiff, ACCESS 4 ALL INCORPORATED, is a Florida Not for Profit

     Corporation, formed under the laws of the State of Florida, and maintains its principal office

     at Torrence, California.

            5.      Plaintiff, ACCESS 4 ALL INCORPORATED’s enjoys association standing as

     members of the group include individuals with disabilities as defined by the ADA and are

     representative of a cross-section of the disabilities protected from discrimination by the ADA.

     ACCESS 4 ALL INCORPORATED represents the interests of its members through ensuring

     places of public accommodation are accessible to disabled persons and its members; and that

     disabled persons and its members are not discriminated against or denied access because of

     their disabilities. One of more of its members has suffered an injury that would allow them to

     bring suit in their own right. ACCESS 4 ALL INCORPORATED has also been discriminated

     against because its association with its disabled members and their claims. Members of

     ACCESS 4 ALL INCORPORATED, including FABIOLA MUNOZ and CARLOS

     CUESTA, encountered and/or observed barriers at the subject property.

            6.      Plaintiff, FABIOLA MUNOZ (“Munoz”), is an individual over eighteen (18)

     years of age, with a residence in Miami-Dade County, Florida, and is otherwise sui juris. She

     is a member of ACCESS 4 ALL INCORPORATED.

            7.      Plaintiff, CARLOS CUESTA (“Cuesta”), is an individual over eighteen years

     of age, residing in Miami-Dade County, Florida, and is otherwise sui juris. He is a member

     of ACCESS 4 ALL INCORPORATED.


                                                   2
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 21




             8.        At all times material, Defendant, GULFSTREAM PARK RACING

     ASSOCIATION, INC., owned and operated a commercial retail center at 901 S. Federal Hwy,

     Hallandale, Florida 1 (hereinafter the “Commercial Property”) and conducted a substantial

     amount of business in that place of public accommodation in Broward County, Florida. The

     Commercial Property holds itself out to the public as “Gulfstream Park.”

             9.          At all times material, Defendant, GULFSTREAM PARK RACING

     ASSOCIATION, INC., was a Profit Corporation, incorporated under the laws of the State of

     Florida, with its principal place of business in Hallandale, Florida.

             10.       At all times material, Defendant, THE VILLAGE AT GULFSTREAM PARK,

     LLC, leased and operated a commercial retail center at 600 Silks Run, Hallandale Beach,

     Florida 2 (hereinafter the “Commercial Property”) and conducted a substantial amount of

     business in that place of public accommodation in Broward County, Florida. The Commercial

     Property holds itself out to the public, jointly with GULFSTREAM PARK RACING

     ASSOCIATION, INC., as “Gulfstream Park.”

             11.         At all times material, Defendant, THE VILLAGE AT GULFSTREAM


     1
       The property owned by GULFSTREAM PARK RACING ASSOCIATION, INC. is actually comprised of
     several parcels whose addresses also include 600 Silks Run, Hallandale, Florida and 501 S. Federal Hwy,
     Hallandale, Florida. Several of these parcels also share their addresses with each other but are identified as
     separate parcels pursuant to Broward County Property Appraiser’s Records. Although the parcels are distinct in
     the tax records, all the parcels operate as one contiguous property. Visitors to the property would have no
     indication of the change in parcels. Moreover, the facilities all share a common website recording the events and
     amenities available at the Property, including a list of shops, restaurants, entertainment, live music events at the
     Property and events at the racetrack.
     2
       THE VILLAGE AT GULFSTREAM PARK, LLC. has recorded ground lease of the property and the property
     is actually comprised of several parcels whose addresses include 600 Silks Run, Hallandale, Florida and 501 S.
     Federal Hwy, Hallandale, Florida. Several of these parcels also share their addresses with each other but are
     identified as separate parcels pursuant to Broward County Property Appraiser’s Records. Although the parcels
     are distinct in the tax records, all the parcels operate as one contiguous property. Visitors to the property would
     have no indication of the change in parcels. Moreover, the facilities all share a common website recording the
     events and amenities available at the Property, including a list of shops, restaurants, entertainment, live music
     events at the Property and events at the racetrack.



                                                              3
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 21




     PARK, LLC, was a Limited Liability Company, incorporated under the laws of the State of

     Delaware.

             12.      At all times material, Defendant, GULFSTREAM PARK TOWER LLC,

     owned and operated a commercial retail property located at 600 Silks Run, Hallandale Beach,

     Florida (hereinafter, and together with the above, the “Commercial Property”) and conducted

     a substantial amount of business in that place of public accommodation in Broward County,

     Florida. Defendant GULFSTREAM PARK TOWER LLC holds itself out to the public as

     “Gulf Stream Park.”

             13.      At all times material, Defendant, GULFSTREAM PARK TOWER LLC, was

     a Florida Limited Liability Company, incorporated under the laws of the State of Florida, with

     its principal place of business in Hallandale Beach, Florida.

             14.      Venue is properly located in the Southern District of Florida because

     Defendants’ Commercial Property is located in Broward County, Florida, Defendants

     regularly conduct business within Broward County, Florida, and because a substantial part(s)

     of the events or omissions giving rise to these claims occurred in Broward County, Florida.

                                      FACTUAL ALLEGATIONS

             15.     Although over thirty (30) years have passed since the effective date of Title III

     of the ADA, Defendants have yet to make its facilities accessible to individuals with

     disabilities.

             16.     Congress provided commercial businesses one and a half years to implement

     the Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

     extensive publicity the ADA has received since 1990, Defendants continue to discriminate

     against people who are disabled in ways that block them from access and use of Defendants’


                                                     4
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 21




     businesses and properties.

            17.     Congress enacted the ADA in 1990 to remedy widespread discrimination

     against disabled individuals. In studying the need for such legislation, Congress found that

     “historically, society has tended to isolate and segregate individuals with disabilities, and,

     despite some improvements, such forms of discrimination against individuals with disabilities

     continue to be a serious and pervasive social problem.” 42 U.S.C. §12101(a)(2); See also, 42

     U.S.C. § 12101(a)(3) (“Discrimination against individuals with disabilities persists in such

     critical areas as employment, housing, public accommodations, education, transportation,

     communication, recreation, institutionalization, health services, voting, and access to public

     services”).

            18.     Congress noted that the many forms such discrimination takes include

     “outright intentional exclusion” as well as the “failure to make modifications to existing

     facilities and practices.” 42. U.S.C. § 12101(a)(5).     After thoroughly investigating the

     problem, Congress concluded that there was a “compelling need [for a] clear and

     comprehensive national mandate” to eliminate discrimination against disabled individuals,

     and to integrate them “into the economic and social mainstream of American life.” S. Rep.

     No. 101-116, p. 20 (1989); H.R. Rep. No. 101-485, pt. 2, p. 50 (1990), U.S. Code Cong. &

     Admin. News 1990, pt. 2, pp. 303, 332.

            19.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201

     and requires landlords and tenants to be liable for compliance.

            20.     Plaintiff, FABIOLA MUNOZ, is an individual with disabilities as defined by

     and pursuant to the ADA. FABIOLA MUNOZ uses a wheelchair to ambulate. FABIOLA

     MUNOZ is a paraplegic with a fracture of her T-12 that caused loss of use to her lower


                                                   5
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 21




     extremities. She is limited in her major life activities by such, including but not limited to

     walking and standing.

            21.     Plaintiff, CARLOS CUESTA, is an individual with disabilities as defined by

     and pursuant to the ADA. Plaintiff CARLOS CUESTA is, among other things, a hemiplegic

     with partial paralysis on his left side of the body. His mobility is limited and can only stand

     for short intervals. He also has great deal of trouble walking more than short distances. He is

     limited in his major life activities by such, including but not limited to walking, standing,

     grabbing, grasping and/or pinching.

            22.     Defendants, GULFSTREAM PARK RACING ASSOCIATION, INC. and

     GULFSTREAM PARK TOWER LLC, own, operate and oversee the Commercial Property,

     its general parking lot and parking spots.

            23.     The subject Commercial Property is open to the public and is located in

     Hallandale, Florida.

            24.     The subject Commercial Property is a “vast” entertainment destination

     featuring horse racing, a casino featuring over 800 Vegas style slot machines and “South

     Florida’s finest poker room with over 20 live action tables,” “a plethora of signature home

     stores, an international array of restaurants, world-class art galleries, a bowling alley, outdoor

     cafes and nightclubs, fashion boutiques, and health and beauty services.” The Commercial

     Property bills itself as “one of the most important venues for horse racing in the country.”

     Gulfstream Park, https://www.gulfstreampark.com/info/about-gulfstream-park (last visited

     July 28, 2021).

            25.     In spite of the fact that over thirty (30) years have passed since Congress

     enacted the ADA, the Defendants’ Commercial Property continues to flout compliance with


                                                     6
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 21




     the ADA and disabled individuals’ equal access to the Commercial Property and place of

     public accommodation.

            26.     Defendant, GULFSTREAM PARK RACING ASSOCIATION, INC., has

     been named as a defendant in at least five (5) lawsuits alleging ADA violations and barriers

     to access on the property, yet barriers to access persist at the Commercial Property to this day.

            27.     The Plaintiff FABIOLA MUNOZ visits the Commercial Property and

     businesses located within the Commercial Property, regularly, to include a visit to the

     Commercial Property and businesses located within the Commercial Property on or about

     July 1, 2021 and encountered and/or observed multiple violations of the ADA that directly

     affected her ability to use and enjoy the Commercial Property and businesses located therein.

     She often visits the Commercial Property and businesses located within the Commercial

     Property in order to avail herself of the goods and services offered there, and the Commercial

     Property is located approximately forty-one (41) miles from her residence, as well as other

     businesses and restaurants she frequents as a patron. Plaintiff FABIOLA MUNOZ frequents

     the subject Commercial Property a couple of times per month and intends to return to the

     property in the next few weeks and certainty within the next two (2) months More specifically

     Plaintiff FABIOLA MUNOZ intends to revisit on or before September 19, 2021 and regularly

     thereafter.

            28.     The Plaintiff CARLOS CUESTA visits the Commercial Property and

     businesses located within the Commercial Property, regularly, to include a visit to the

     Commercial Property and businesses located within the Commercial Property on or about

     June 2, 2021, July 1, 2021 and July 20, 2021 and encountered and/or observed multiple

     violations of the ADA that directly affected his ability to use and enjoy the Commercial


                                                    7
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 8 of 21




     Property and businesses located therein. He often visits the Commercial Property and

     businesses located within the Commercial Property in order to avail himself of the goods and

     services offered there, and the Commercial Property is located approximately thirty-seven

     (37) miles from his residence, as well as other businesses and restaurants he frequents as a

     patron. Plaintiff CARLOS CUESTA frequents the subject Commercial Property several

     times per month and intends to return to the property in the next few weeks and regularly

     attends the live music events and certainty within the next two (2) months. More specifically

     Plaintiff CARLOS CUESTA intends to revisit on or before September 19, 2021 and regularly

     thereafter.

             29.       Plaintiffs reside nearby in a the neighboring County and the same state as the

     Commercial Property and the businesses located within the Commercial Property, regularly

     frequented the Defendants’ Commercial Property and the businesses located within the

     Commercial Property 3 for the intended purposes because of the proximity to their homes and

     other businesses that they frequent as a patrons, and intend to return to the Commercial

     Property and businesses located within the Commercial Property within two (2) months from

     the filing of this Complaint. More specifically Plaintiff FABIOLA MUNOZ intends to revisit

     on or before September 19, 2021 and regularly return prior to and after the September 19,

     2021 Weekend.

             30.       Plaintiff CARLOS CUESTA intends to revisit on or before September 19,

     2021 and regularly return prior to and after the September 19, 2021.


     3
       During their multiple visits to the Commercial Property, in addition to the parking, and general common
     areas, Plaintiffs visited multiple stores and restaurants including, but not limited to, La Pizzeria, Haagen-Dazs,
     Pastry is Art, West Elm, Pottery Barn, Crate and Barrel and Christine Lee’s.




                                                             8
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 9 of 21




            31.     The Plaintiffs found the Commercial Property, and the businesses located

     within the Commercial Property to be rife with ADA violations. The Plaintiffs encountered

     and/or observed architectural barriers at the Commercial Property, and businesses located

     within the Commercial Property and wishes to continue their patronage and use of the

     commercial premise and business located therein.

            32.     The Plaintiffs have encountered and/or observed architectural barriers that are

     in violation of the ADA at the subject Commercial Property, and businesses located within

     the Commercial Property. The barriers to access at Defendants’ Commercial Property, and

     the businesses located within the Commercial Property have each denied or diminished

     Plaintiffs’ ability to visit the Commercial Property, and businesses located within the

     Commercial Property, and have endangered her safety in violation of the ADA. The barriers

     to access, which are set forth below, have likewise posed a risk of injury(ies), embarrassment,

     and discomfort to Plaintiffs, FABIOLA MUNOZ and CARLOS CUESTA, the members

     Plaintiff ACCESS 4 ALL INCORPORATED and others similarly situated.

            33.     Defendants, GULFSTREAM PARK RACING ASSOCIATION, INC. and

     GULFSTREAM PARK TOWER LLC., own and operate a place of public accommodation as

     defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and

     36.104.      Defendants, GULFSTREAM PARK RACING ASSOCIATION, INC. and

     GULFSTREAM PARK TOWER LLC., are responsible for complying with the obligations

     of the ADA. The place of public accommodation that Defendants, GULFSTREAM PARK

     RACING ASSOCIATION, INC. and GULFSTREAM PARK TOWER LLC, own and

     operate is located at Hallandale, Florida.

            34.     Plaintiffs, ACCESS 4 ALL INCORPORATED., FABIOLA MUNOZ and


                                                   9
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 10 of 21




      CARLOS CUESTA, have a realistic, credible, existing and continuing threat of

      discrimination from the Defendants’ non-compliance with the ADA with respect to the

      described Commercial Property and the businesses located within the Commercial Property,

      including but not necessarily limited to the allegations in Count I of this Complaint.

      Plaintiffs FABIOLA MUNOZ and CARLOS CUESTA, have reasonable grounds to believe

      that they will continue to be subjected to discrimination at the Commercial Property, and

      businesses located within the Commercial Property, in violation of the ADA. Plaintiff

      ACCESS 4 ALL INCORPORATED., has reasonable grounds to believe that their members

      will continue to be subjected to discrimination at the Commercial Property, and businesses

      located within the Commercial Property, in violation of the ADA. Plaintiffs desire to visit the

      Commercial Property and businesses located therein, not only to avail themselves of the goods

      and services available at the Commercial Property, and businesses located within the

      Commercial Property, but to assure themselves that the Commercial Property and businesses

      located within the Commercial Property are in compliance with the ADA, so that they,

      Plaintiff ACCESS 4 ALL INCORPORATED’s members and others similarly situated will

      have full and equal enjoyment of the Commercial Property, and businesses located within the

      Commercial Property without fear of discrimination.

             35.     Defendants, GULFSTREAM PARK RACING ASSOCIATION, INC.

      GULFSTREAM PARK TOWER LLC, as landlord and owners of the Commercial Property,

      are jointly and severally responsible and liable for all ADA violations listed in this Complaint.

             36.     Plaintiffs, have a realistic, credible, existing and continuing threat of

      discrimination from the Defendants’ non-compliance with the ADA with respect to the

      described Commercial Property and businesses located within the Commercial Property, but


                                                     10
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 11 of 21




      not necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiffs have

      reasonable grounds to believe that they and ACCESS 4 ALL INCORPORATED’s members

      will continue to be subjected to discrimination at the Commercial Property, and businesses

      within the Commercial Property, in violation of the ADA. Plaintiffs desires to visit the

      Commercial Property and businesses within the Commercial Property, not only to avail

      themselves of the goods and services available at the Commercial Property and businesses

      located within the Commercial Property, but to ensure that the Commercial Property, and

      businesses located within the Commercial Property are in compliance with the ADA, so that

      they and others similarly situated will have full and equal enjoyment of the Commercial

      Property, and businesses located within the Commercial Property without fear of

      discrimination.

              37.     Defendants have discriminated against the individual Plaintiffs individual and

      as members of ACCESS 4 ALL INCORPORATED by denying them access to, and full and

      equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

      accommodations of the Commercial Property, and businesses located within the Commercial

      Property, as prohibited by 42 U.S.C. § 12182 et seq, in the manner described below in Count

      I and II.

                               COUNT I – ADA VIOLATIONS
                  AS TO GULFSTREAM PARK RACING ASSOCIATION, INC. AND
                             GULFSTREAM PARK TOWER LLC

              38.       The Plaintiffs adopt and re-alleges the allegations set forth in paragraphs 1

      through 37 above as though fully set forth herein.

              39.       Defendants, GULFSTREAM PARK RACING ASSOCIATION, INC. and

      GULFSTREAM PARK TOWER LLC, have discriminated, and continue to discriminate,


                                                     11
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 12 of 21




          against Plaintiffs in violation of the ADA by failing, inter alia, to have accessible facilities by

          January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross

          receipts of $500,000 or less). A list of the violations that Plaintiffs encountered and/or

          observed during their visit to the Commercial Property, include but are not limited to, the

          following:

                  A. Parking and Exterior Accessible Route

      i.      Accessible spaces are not located on compliant accessible routes. This prevented group

              members, including MUNOZ and CUESTA from accessing various facilities served by

              multiple surface lots, sidewalk adjacent spaces and a parking garage. All areas contain

              elements violating the ADAAG as well as 2010 ADAS Sections 403 and 502, repair is

              readily achievable.

    ii.       Gulfstream has many accessible parking spaces lacking compliant signage which made it

              difficult for MUNOZ and CUESTA to identify accessible parking spaces. Several spaces

              lack clear level aisles with slopes or abrupt changes of level in some spaces, violating

              Section 502 of the 2010 ADA Standards. This Condition prevented MUNOZ and

              CUESTA from safely transferring to and from their vehicles and forced them to park in

              more distant areas and using two (“2”) spaces to be able to unload on several occasions.

    iii.      Gulfstream lacks a compliant accessible route to the adjacent street, sidewalk and public

              transit preventing MUNOZ and CUESTA from accessing the property from these areas

              and violating Section 206.2.1 of the 2010 ADAAS.

                  B. Entrance Access and Path of Travel

      i.      Ramps leading to and through the racetrack, casino, village and recreation areas have

              excessive slopes and/or lack proper handrails which endangered MUNOZ and CUESTA


                                                          12
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 13 of 21




           and violated 2010 ADAS Section 405. Cross slopes, changes of level and paths under 36”

           impeded MUNOZ and CUESTA’s travel to and through these areas on walkways, as well

           as from the street, sidewalk and public transit violating ADAS Sections 303, 304 and 403.

              C. Access to Goods and Services

      i.   The racetrack, casino and village shops fail to make reasonable accommodations in

           policies, practices and procedures to provide full and equal enjoyment of disabled

           individuals failing to maintain the elements required to be accessible and usable by

           persons with disabilities violating Section 36.211 of the ADAAG and the 2010 ADA

           Standards.

    ii.    Gulfstream fails to provide compliant accessible routes to race viewing, dining and

           recreational areas including the beach bars and other spaces preventing Plaintiffs’ use and

           violating ADA accessibility requirements.

    iii.   MUNOZ could not access various racetrack, casino and village shop counters or tables

           with obstructed surfaces or knee/toe space and/or with some at excessive heights, violating

           ADAAG and 2010 ADAS Sections 305, 306 and 308.

    iv.    MUNOZ and CUESTA could not use several bars, slot machines and dining surfaces

           inaccessible due to height and/or obstruction violating the ADAAG and 2010 ADAS.

           Accessible machines and counters were closed and/or deactivated leaving only

           inaccessible units.

              D. Access to Betting Services

      i.   Gulfstream race book fails to make reasonable accommodations in policies, practices and

           procedures to provide full and equal enjoyment of disabled individuals and does not

           maintain the elements required to be accessible and usable by persons with disabilities


                                                     13
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 14 of 21




           violating Section 36.211 of the ADAAG and the 2010 ADA Standards.

    ii.    The wagering area fails to provide accessible routes to the cashier area and self-service

           kiosks preventing use by MUNOZ and CUESTA and violating ADA accessibility

           requirements.

    iii.   Plaintiff MUNOZ could not access the cashier counter, viewing area tables, betting

           kiosks, information sheets and writing surfaces which are inaccessible to the Plaintiffs

           and violate various ADAAG and 2010 ADAS requirements.

             E. Access to Restrooms

      i.   Gulfstream Park Racetrack, Casino and Village Shops provides restrooms in various

           locations of the common space as well as within tenant spaces. MUNOZ and CUESTA

           could not use accessible stalls without assistance where doors are not self-closing, lack

           hardware or maneuvering space in 2010 ADAS Sections 404 and 604, repair is readily

           achievable.

    ii.    Numerous coat hooks, soap and towel dispensers are beyond reach and several flush

           controls are not on the open side violating 2010 ADAS Sections 308, 603 and 604.

    iii.   Prevented use by Plaintiffs MUNOZ and CUESRA of the restrooms without delay where

           over 6 fixtures create excessive demand with no ambulatory stall, violating Section 604.8

           of the 2010 ADAS.

    iv.    Plaintiffs MUNOZ and CUESTA could not use designated accessible restroom toilet

           paper and seat cover dispensers as they were beyond reach and several lavatories lacked

           required insulation or have obstructed knee and toe space violating Sections 603, 604 and

           606 of the 2010 ADAS, and prevented use by Plaintiffs MUNOZ and CUESTA.

     v.    Plaintiffs MUNOZ and CUESTA members could not use designated accessible restroom


                                                   14
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 15 of 21




           water closets lacking proper grab bars or transfer space violating Section 604 of the 2010

           ADAS.

                            COUNT II – ADA VIOLATIONS
             AS TO GULFSTREAM PARK RACING ASSOCIATION, INC. AND THE
                        VILLAGE AT GULFSTREAM PARK, LLC

              40.       The Plaintiffs adopt and re-alleges the allegations set forth in paragraphs 1

       through 37 above as though fully set forth herein.

              41.       Defendants, GULFSTREAM PARK RACING ASSOCIATION, INC. and

       THE VILLAGE AT GULFSTREAM PARK, LLC have discriminated, and continue to

       discriminate, against Plaintiffs in violation of the ADA by failing, inter alia, to have

       accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

       employees and gross receipts of $500,000 or less). A list of the violations that Plaintiffs

       encountered and/or observed during their visit to the Commercial Property, include but are

       not limited to, the following:

              A. Parking and Exterior Accessible Route

     i.   Accessible spaces in the garage are not located on compliant accessible routes. This

          impeded Plaintiffs MUNOZ and CUESTA’s access to the facilities. The area is also served

          by multiple surface lots, as well as sidewalk adjacent spaces. The foregoing violate the

          ADAAG and 2010 ADAS Sections 403 and 502, repair is readily achievable.

    ii.   Many accessible parking spaces lacked compliant signage. This condition made is

          difficult for Plaintiffs MUNOZ and CUESTA to identify accessible parking spaces.

          Several accessible parking spaces lacked clear level aisles with slopes or abrupt changes

          of level in some spaces, violating Section 502 of the 2010 ADA Standards. These

          conditions prevent Plaintiffs MUNOZ and CUESSTA from safely transferring to and from


                                                     15
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 16 of 21




            their vehicles and forcing them to park in more distant areas and using two (“2”) spaces

            to be able to unload on several occasions.

    iii.    The Village lacks a compliant accessible route to the adjacent street, sidewalk and public

            transit which prevented Plaintiff MUNOZ from accessing the property from these areas

            and violating Section 206.2.1 of the 2010 ADAAS.

               B. Entrance Access and Path of Travel

       i.   Ramps and walkways leading to shopping and restaurant areas from the racetrack, casino

            and recreational areas and connecting the stores, restaurants and common areas have

            excessive slopes and/or lack proper handrails which endangered the safety of Plaintiffs

            MUNOZ and CUESTA, and violated 2010 ADAS Section 405. Cross slopes, changes of

            level and paths under 36” impeded Plaintiff’s MUNOZ and CUESTA’s travel to and

            through these areas on walkways and ramps, as well as from the street, sidewalk and

            public transit violating ADAS Sections 303, 304 and 403.

               C. Access to Goods and Services

       i.   The restaurants and stores fail to make reasonable accommodations in policies, practices

            and procedures to provide full and equal enjoyment of disabled individuals failing to

            maintain the elements required to be accessible and usable by persons with disabilities

            violating Section 36.211 of the ADAAG and the 2010 ADA Standards.

      ii.   The Defendants fail to provide compliant accessible routes to common areas, dining and

            recreational areas including The Pegasus Statue, Courtyard Play Areas, Common Area

            Restrooms and other spaces preventing use by Plaintiffs MUNOZ and CUESTA and

            violating ADAAG requirements.

     iii.   Plaintiffs MUNOZ and CUESTA could not access various shop counters, bars and dining


                                                     16
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 17 of 21




            tables in restaurants and stores with obstructed surfaces or knee/toe space and/or some at

            excessive heights, violating ADAAG and 2010 ADAS Sections 305, 306 and 308.

     iv.    Plaintiffs MUNOZ and CUESTA could not use several attractions, video gaming

            machines, bowling and other inaccessible activity areas due to improper routes to access

            or use, height and/or obstruction violating the ADAAG and 2010 ADAS. Accessible

            routes and counters were closed or obstructed leaving only inaccessible units.

              D. Access to Restrooms

       i.   There are restrooms in common areas and tenant spaces. Plaintiffs MUNOZ and

            CUESTA could not use accessible stalls without assistance. Doors are not self-closing,

            lack hardware or maneuvering space in 2010 ADAS Sections 404 and 604, repair is

            readily achievable.

      ii.   Numerous coat hooks, soap and towel dispensers are beyond reach and several flush

            controls are not on the open side violating 2010 ADAS Sections 308, 603 and 604.

     iii.   Plaintiffs MUNOZ and CUESTA could not use restrooms without delay where over 6

            fixtures create excessive demand with no ambulatory stall violating Section 604.8 of the

            2010 ADAS.

     iv.    Plaintiffs MUNOZ and CUESTA could not use designated accessible restroom toilet

            paper and seat cover dispensers where beyond reach and several lavatories lacks required

            insulation or have obstructed knee and toe space violating Sections 603, 604 and 606 of

            the 2010 ADAS.

      v.    Plaintiff MUNOZ could not use designated accessible restroom water closets lacking

            proper grab bars or transfer space violating Section 604 of the 2010 ADAS.




                                                     17
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 18 of 21




                                 RELIEF SOUGHT AND THE BASIS

             42.     The discriminatory violations described in Counts I and II of this Complaint

      are not an exclusive list of the Defendants’ ADA violations. Plaintiffs request an inspection

      of the Defendants’ places of public accommodation in order to photograph and measure all of

      the discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34

      and timely notice. Plaintiffs further request to inspect any and all barriers to access that were

      concealed by virtue of the barriers' presence, which prevented Plaintiffs, from further ingress,

      use, and equal enjoyment of the Commercial Business and businesses located within the

      Commercial Property; Plaintiffs request to be physically present at such inspection in

      conjunction with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA

      violations, and the remedial measures necessary to remove same, will require an on-site

      inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34.

             43.     The Plaintiffs, and all other individuals similarly situated, have been denied

      access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendants, Defendants’ building(s),

      businesses and facilities; and has otherwise been discriminated against and damaged by the

      Defendants because of the Defendants’ ADA violations as set forth above. The Plaintiffs,

      and all others similarly situated, will continue to suffer such discrimination, injury and

      damage without the immediate relief provided by the ADA as requested herein. In order to

      remedy this discriminatory situation, The Plaintiffs require an inspection of the Defendants’

      place of public accommodation in order to determine all of the areas of non-compliance with

      the Americans with Disabilities Act.

             44.     Defendants have discriminated against the Plaintiffs by denying them access


                                                     18
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 19 of 21




      to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

      accommodations of its place of public accommodation or commercial facility, in violation of

      42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue

      to discriminate against Plaintiffs, and all those similarly situated, by failing to make

      reasonable modifications in policies, practices or procedures, when such modifications are

      necessary to afford all offered goods, services, facilities, privileges, advantages or

      accommodations to individuals with disabilities; and by failing to take such efforts that may

      be necessary to ensure that no individual with a disability is excluded, denied services,

      segregated or otherwise treated differently than other individuals because of the absence of

      auxiliary aids and services.

             45.     Plaintiffs are without adequate remedy at law, will suffer irreparable harm, and

      has a clear legal right to the relief sought. Further, injunctive relief will serve the public

      interest and all those similarly situated to Plaintiffs. Plaintiffs have retained the undersigned

      counsel and is entitled to recover attorneys’ fees, costs and litigation expenses from

      Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

             46.     Defendants are required to remove the existing architectural barriers to the

      physically disabled when such removal is readily achievable for their place of public

      accommodation, The Plaintiffs and all others similarly situated, will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA as

      requested herein. In order to remedy this discriminatory situation, the Plaintiffs require an

      inspection of the Defendants’ place of public accommodation in order to determine all of the

      areas of non-compliance with the Americans with Disabilities Act.

             47.     Notice to Defendants is not required as a result of the Defendants’ failure to


                                                     19
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 20 of 21




      cure the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have been

      met by Plaintiffs or waived by the Defendants.

             48.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

      Plaintiffs Injunctive Relief, including an order to alter the property where Defendants operates

      their businesses, located at and/or within the Commercial Property located in Hallandale

      Florida, the exterior areas, and the common exterior areas of the Commercial Property and

      businesses located within the Commercial Property, to make those facilities readily accessible

      and useable to the Plaintiffs and all other mobility-impaired persons; or by closing the facility

      until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiffs, ACCESS 4 ALL INCORPORATED., FABIOLA

      MUNOZ, and CARLOS CUESTA respectfully request that this Honorable Court issue (i) a

      Declaratory Judgment determining Defendants at the commencement of the subject lawsuit

      were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181

      et seq.; (ii) Injunctive relief against Defendants including an order to make all readily

      achievable alterations to the facilities; or to make such facilities readily accessible to and

      usable by individuals with disabilities to the extent required by the ADA; and to require

      Defendants to make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities, privileges,

      advantages or accommodations to individuals with disabilities; and by failing to take such

      steps that may be necessary to ensure that no individual with a disability is excluded, denied

      services, segregated or otherwise treated differently than other individuals because of the

      absence of auxiliary aids and services; (iii) An award of attorneys’ fees, costs and litigation


                                                     20
Case 0:21-cv-61600-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 21 of 21




      expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court deems just

      and proper, and/or is allowable under Title III of the Americans with Disabilities Act.


      Dated: August 4, 2021

                                                   GARCIA-MENOCAL & PEREZ, P.L.
                                                   Co-Counsel for Plaintiffs
                                                   4937 S.W. 74th Court
                                                   Miami, Florida 33155
                                                   Telephone: (305) 553-3464
                                                   Facsimile: (305) 553-3031
                                                   Primary E-Mail: ajperez@lawgmp.com
                                                   Secondary E-Mails: bvirues@lawgmp.com and
                                                   dperaza@lawgmp.com


                                                   By: ___/s/_Anthony J. Perez________
                                                          ANTHONY J. PEREZ
                                                          Florida Bar No.: 535451

                                                   FULLER, FULLER & ASSOCIATES, P.A.
                                                   Co-Counsel for Plaintiffs
                                                   120000 Biscayne Blvd., Suite 502
                                                   North Miami, Florida 33181
                                                   Telephone: (305) 891-5199
                                                   Facsimile: (305) 839-9505
                                                   Email: jp@fullerfuller.com

                                                   By: ___/s/_John Paul Fuller________
                                                          JOHN PAUL FULLER
                                                          Florida Bar No. 0276847




                                                   21
